Title: From John Adams to John Adams Harper, 22 June 1812
From: Adams, John
To: Harper, John Adams



Dear Sir
Quincy June 22d 1812

I have received the letter you did me the honor to write me on the 14th of June inclosing that of the 30th of March.
As you have voluntarily assumed my name, if I have not a right to call you my Son. I have at least a right to give you my blessing: which I do most Sincerely wishing and praying that you may enjoy every comfort and prosperity in your private Life and public career.
it has been the destiny of some of your name to be engaged in dangerous Public Courses for more than half a Century, and you have a prospect before you of a Path, not through a flowery Valey but up the steep Mountain of Hercules. I wish you may reach the Summit without any disastrous accident
if I had not a distinct remembrance of the War of 1745 the War of 1755 and the War of 1775 and had not been a Witness of the Panicks spread among the People by every one of them, I might now in my old age perhaps be appalled. but notwithstanding all the representations of divisions amongst the People, I can truly say and if called to it can prove that the People were not better united in any of those wars, than they are at Present
So far from taking offence at your adoption of any name that I esteem it an honour, and Sincerely wish you may Still do more honour to it than ever was done by your hearty well wisher and very humble Servant

John Adams